UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 3, 2011 TERRA ENERGY & RESOURCE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 333-90272 56-1940918 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 99 Park Avenue, 16thFloor, New York, New York 10016 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 286-9197 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.313e-4(c)) Item 5.02Departure of Directors of Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 3, 2011, the Board of Directors approved resolutions increasing the annual base salary of Dmitry Vilbaum to the rate of $200,000 per year, effective January 8, 2011, On January 3, 2011, the Company granted to each of Alexandre Agaian, the Company’s President, and Dmitry Vilbaum, the Company’s Chief Executive Officer, stock options to purchase 2,000,000 shares of common stock, exercisable for five years at $0.04 per share. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TERRA ENERGY & RESOURCE TECHNOLOGIES, INC. Date:January 7, 2011 By:/s/ Alexandre Agaian Alexandre Agaian President 3
